 Case 3:20-cv-01787-X-BT Document 23 Filed 03/04/21      Page 1 of 2 PageID 74



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

JOSE A. RIVERA,                         §
                                        §
             Plaintiff,                 §
                                        §
v.                                      §    Civil Action No. 3:20-cv-1787-X-BT
                                        §
DALLAS COUNTY SRTs, et al.,             §
                                        §
             Defendants.                §

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
           OF THE UNITED STATES MAGISTRATE JUDGE

      Before the Court is the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge dated February 8, 2021. The Magistrate Judge

recommends that the plaintiff’s complaint be dismissed under 28 U.S.C. § 1915 and

any pending motions denied as moot. No objections were filed, so the court reviews

the Findings, Conclusions, and Recommendation for clear error.

      After review, the Court finds that the Findings and Recommendation of the

Magistrate Judge lack any clear error, and they are accepted as the Findings,

Conclusions, and Recommendation of the Court.        All claims contained in the

plaintiff’s complaint against the Dallas County Jail are hereby DISMISSED WITH

PREJUDICE. All other claims contained in the complaint are hereby DISMISSED

WITHOUT PREJUDICE.             All other pending motions are hereby DENIED AS

MOOT.




                                        1
Case 3:20-cv-01787-X-BT Document 23 Filed 03/04/21   Page 2 of 2 PageID 75



    IT IS SO ORDERED this 4th of March, 2021.




                                       BRANTLEY STARR
                                       UNITED STATES DISTRICT JUDGE




                                   2
